DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (EP 3284981) in view of FitzGibbon et al. (US 10753476) and further in view of Muller (US 5529317).
  	Regarding claim 1, Tokunaga et al. discloses a mechanical seal Fig. 1 comprising: a pair of seal rings sliding relatively to each other, one of the pair of seal rings being a stationary-side seal ring 7 provided at a housing via a cartridge 6 in a non-rotating state and in an axially movable state, the other seal ring being a rotating-side seal ring 4 fixed to a rotating shaft 2, the seal rings having respective sliding faces S extending radially for sealing sealed fluid against leakage; the cartridge has an outer cylindrical portion fitted in to an inner periphery of the housing 5, a disk portion extending radially inward from one end of the outer cylindrical portion at an opposite side of the sliding face of the stationary-side seal ring, and an inner cylindrical portion extending from a radially inner portion of the disk portion in an axial direction, a spring 8 provided between the stationary-side seal ring and the disk portion of the cartridge and configured for pressing the stationary-side seal ring against the sliding face of the rotating-side seal ring; and a spring holder (adjacent spring 8) provided between the stationary side seal ring and the spring; dynamic pressure generation grooves 11 are provided on the sliding face of the rotating side seal ring and communicate with a circumferential edge on an inner peripheral of the sliding face and do not communicate with a circumferential edge 10a on an outer peripheral side of the sliding face, at least one fluid introduction groove 10 is provided on the outer peripheral side of the sliding face, and the at least one fluid introduction groove has an opening that is open only to the circumferential edge on the outer peripheral side of the sliding face and has a shape largest at the opening and tapered radially inward, and the at least one fluid introduction groove is radially inclined such that; a tapered portion of the at least one fluid introduction groove is located upstream at a time of rotation; and the opening of the at least one fluid introduction groove is located downstream at the time of rotation.  However, Tokunaga et al. fails to explicitly disclose the shape of the stationary side seal.  FitzGibbon et al., a mechanical seal Fig. 1, shows the use of a step portion on a back side of a stationary side seal ring 28.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the seal of Tokunaga et al with a step portion and as taught by FitzGibbon et al. in order to further ensure secure placement of the spring member and seal.   
 	Tokunaga et al. also fails to explicitly disclose a rotation prevention portion.  Muller a mechanical face seal 1 Fig. 1, shows the use of a rotation prevention portion 200 for a stationary-side seal ring 21 fitted into an inner periphery of a housing 2 in an axial direction, the rotation preventions means comprising a cutout groove and the axial width of the rotation prevention portion is set longer than the axial width of the cutout groove of the stationary-side ring provided in the outer peripheral portion of the stationary side seal ring, and the rotation prevention portion being fitted into the cutout groove and the rotation prevention portion being movable relative to the cutout groove in the radial direction and also the axial direction, and the rotation prevention portion capable of preventing a rotation of the stationary side seal ring in the peripheral direction by engaging the cutout groove, the rotation prevention portion being formed of a material (e.g. ceramic) having a higher wear resistance than a material of the stationary side seal ring and has an axial width set such that even when the stationary-side seal ring axially moves, the outer peripheral portion of the stationary-side seal ring is capable of being located inside opposite ends of the rotation prevention portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the seal of Tokunaga et al. with a rotation prevention means as taught by Muller in order to restrict rotation in a peripheral direction. 
 	Regarding claim 3, the combination wherein the sliding face S of the stationary-side seal ring has an inner diameter set smaller than a diameter of an inner cylindrical portion of the cartridge Fig. 1.
 	Regarding claim 5, the combination discloses wherein the spring 8 is a coiled wave spring.
 	Regarding claim 7, the combination disclose wherein the rotating-side seal ring 4 is pinched and fixed between a step formed at the rotating shaft 2 and an end face of a sleeve 3 fitted on the rotating shaft, the sliding face side of the rotating-side seal ring is provided with an annular groove Fig. 1 with a radial width extending across a radially outer position of the step at the rotating shaft, a side opposite to the sliding face of the rotating-side seal ring is provided with an annular groove with a radial width extending across a radially outer position of the end face of the sleeve, and inner diameters of the two annular grooves are set substantially the same.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5 and 7 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675